                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MARIANE SANCHEZ,

        Plaintiff,

v.                                                                                No. 18-cv-0733 CG/SMV

MIGUEL ANGEL NOBOA AMADOR,
LA VILLA TRANSPORT, INC.,
JORGE MUNGUIA, and FNU LNU,

        Defendants.

                  SCHEDULING ORDER FOR NON-EXPERT DISCOVERY

        THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on October 17, 2018. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 15]

is adopted, except as modified below. The parties have the following deadlines to join and amend:

           Plaintiff moves to amend the pleadings or join                    November 28, 2018
           additional parties by1:

           Defendant moves to amend the pleadings or join                    December 12, 2018
           additional parties by1:

        Discovery will proceed in two phases. Non-expert discovery will proceed first, followed

by a second phase for expert discovery. In accordance with the Civil Justice Expense and Delay

Reduction Plan adopted in compliance with the Civil Justice Reform Act, and pursuant to Title 28

U.S.C. § 473(a)(1), this case is assigned to a “complex” (180-day) track classification. The

following deadlines apply only to non-expert discovery2:


1
 Amendment must comply with Fed. R. Civ. P. 15(a).
2
 These deadlines do not prohibit any party from proceeding with expert discovery prior to the non-expert-discovery
deadline.
             Termination of non-expert discovery:                           April 15, 2019

             Motions relating to non-expert discovery filed by3:            May 6, 2019

        The Court will set the following limitations on non-expert discovery:

        1.        35 Interrogatories by each party to any other party;

        2.        35 Requests for Production by each party to any other party;

        3.        No limit on the number of Requests for Admission served by each party at
                  this time;4

        4.        15 depositions per side;

        5.        Depositions limited to 4 hours on the record unless extended by agreement
                  of the parties, except depositions of parties, which are limited to 8 hours on
                  the record unless extended by agreement of the parties.

        The Court will hold a telephonic second Rule 16 Scheduling Conference on April 19, 2019,

at 9:30 a.m. in order to set deadlines for expert discovery, pretrial motions, and a proposed pretrial

order. Counsel shall call Judge Vidmar’s “Meet Me” line at (505) 348-2357 to connect to the

proceedings.5 Counsel should be prepared to discuss whether to schedule a settlement conference

before expert discovery commences.

        Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Non-expert discovery must be completed



3
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
4
  Requests for Admission are subject to the deadline for termination of discovery.
5
  The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
                                                       2
on or before the non-expert-discovery deadline. Accordingly, service of written discovery is

timely only if the responses are due prior to the non-expert-discovery deadline. A notice to take

deposition is timely only if the deposition takes place prior to the non-expert-discovery deadline.

The pendency of dispositive motions does not stay discovery.

       IT IS SO ORDERED.



                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                3
